Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 3, 1987, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court erred in failing to deliver a circumstantial evidence charge has not been preserved for appellate review inasmuch as no such charge was requested by the defendant, and no exception to the charge as delivered was taken by him (CPL 470.05 [2]; People v Willis, 107 AD2d 830; People v Royster, 99 AD2d 761). In any event, such a charge was not warranted under the facts of this case (see, People v Ruiz, 52 NY2d 929, 930; People v Barnes, 50 NY2d 375, 379-380). Similarly, the defendant’s claim with respect to the trial court’s charge on the defense of justification is unpreserved for our review (CPL 470.05 [2]; People v Lopez, 113 AD2d 475, 479, Iv denied 67 NY2d 946). Furthermore, the charge conveyed the proper standard for the jury’s consideration and tracked the language of the statute (see, Penal Law § 35.15; People v Goetz, 68 NY2d 96, 115).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86; People v Roman, 84 AD2d 851). Thompson, J. P., Brown, Lawrence and Rubin, JJ., concur.